Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 12, 2015

                                      No. 04-15-00005-CV

               IN RE ESTATE OF JACK HIROMI IKENAGA, Sr., Deceased,

                       From the Probate Court No 1, Bexar County, Texas
                                 Trial Court No. 2011-PC-4330
                       Honorable Polly Jackson Spencer, Judge Presiding

                                         ORDER
       The reporter’s record was due to be filed with this court on February 3, 2015. See TEX.
R. APP. P. 35.1. On February 4, 2015, this court granted court reporter Cheryl Hester’s request
for an extension of time to file the record until March 6, 2015, for an extension of thirty-one
days.
        On the due date, court reporter Cheryl Hester filed a second request for an extension of
time to file the reporter’s record until March 13, 2015. The request is GRANTED. The
reporter’s record must be filed with this court by March 13, 2015. See id. R. 35.3(c).
If the reporter’s record is not filed with this court by March 13, 2015, any requests for additional
time to file the record must be accompanied by a signed, written status report. The report must
describe the transcript by day with the date, description, page counts, and remarks for each day.
The page counts must include the total number of pages, the number of pages edited, proofread,
and formatted into the required electronic form (including bookmarks). The report may describe
any unusual aspects of the record. The report must describe any problems the court reporter
reasonably believes may delay the completion of the record beyond the requested date. A
preferred form for the status report, with an accompanying example, is attached to this order.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of March, 2015.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court